Citation Nr: 0906635	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  98-08 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cervical spine arthritis, currently 30 
percent disabling.

2.  Entitlement to service connection for an allergy to 
penicillin.

3.  Entitlement to service connection for an allergy to 
Streptomycin.

4.  Entitlement to service connection for a hiatal hernia and 
hypertension, claimed as secondary to service-connected 
disabilities.

5.  Entitlement to service connection for left ulnar 
neuropathy, claimed as secondary to service-connected 
cervical spine arthritis.

6.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

7.  Entitlement to service connection for a right elbow 
disability, claimed as secondary to service-connected 
degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1955 to September 1959.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Procedural history

The cervical spine/allergy/hernia/hypertension/left ulnar 
neuropathy claims

Service connection for cervical spine arthritis was 
established in a September 1960 rating decision.

The Veteran filed a claim of entitlement to an increased 
disability rating for service-connected cervical spine 
arthritis in September 1996, which was denied by the RO in a 
July 1997 rating decision.  Also denied in the July 1997 
rating decision were the Veteran's claims of entitlement to 
service connection on a direct basis for allergies to 
penicillin and Streptomycin, as well as entitlement to 
secondary service connection for hiatal hernia, hypertension 
and left ulnar neuropathy (claimed as loss of sensory 
perception in the left arm).  The Veteran perfected an appeal 
of that decision.  

In March 2001, the Board remanded the claims for additional 
evidentiary and procedural development.  In June 2008 the RO 
issued a supplemental statement of the case (SSOC) which 
continued to deny the Veteran's claims.  

The PTSD and right elbow claims

Service connection for PTSD was initially denied in a 
December 1999 rating decision, which the Veteran did not 
appeal.  The Veteran's subsequent attempts to reopen his 
claim were denied by the RO in rating decisions dated in 
September 2003 and July 2006.  The Veteran did not appeal 
those decisions.  

The RO determined in February 2008 that new and material 
evidence sufficient to reopen the previously-denied claim of 
entitlement to service connection for PTSD had not been 
submitted.  The Veteran perfected an appeal as to that 
decision.

Service connection for a right elbow disability was denied in 
a November 2007 rating decision.  The February 2008 rating 
decision denied that claim.  The Veteran perfected an appeal 
as to that issue.

Remanded issue

The issue of entitlement to service connection for a right 
elbow disability is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.



Issues not on appeal

In its March 2001 decision, the Board denied increased 
disability ratings for service-connected left and right knee 
disabilities and for paroxysmal tachycardia.  In the same 
decision, the Board established separate disability ratings 
for degenerative arthritis of the lumbar and dorsal spine.  
An April 2001 rating decision implemented the Board's 
findings and awarded a separate 10 percent disability rating 
for arthritis of the dorsal spine.  

An August 2003 rating decision granted service connection for 
bilateral tinnitus.  

The Veteran has not disagreed with these decisions and they 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Another issue previously on appeal, entitlement to service 
connection for major depression, was granted by the RO in the 
August 2003 rating decision.  Since the claim was granted, 
the appeal as to that issue has become moot.  The Veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

A September 2003 rating decision denied service connection 
for fibromyalgia, vagotonia and left foot arthritis.  The 
September 2003 rating decision also denied an earlier 
effective date for service connection for paroxysmal 
tachycardia and determined new and material evidence had not 
been submitted to reopen the previously-denied claim of 
entitlement to service connection for right foot arthritis.  
The Veteran filed a notice of disagreement as to these 
claims, and a statement of the case was issued in August 
2004.  The Veteran submitted a substantive appeal in November 
2004, but it was untimely.  See  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2008).  The RO informed the 
Veteran of the untimeliness of his substantive appeal in a 
January 2005 letter, and informed him that he had one year to 
appeal that determination.  See 38 C.F.R. § 19.34 [the 
timeliness of filing of a substantive appeal is itself an 
appealable issue].  He did not do so; accordingly these 
matters are not before the Board.  

A July 2006 rating decision determined that new and material 
evidence had not been submitted which was sufficient to 
reopen the previously-denied claims of entitlement to service 
connection for fibromyalgia, right foot arthritis, left foot 
arthritis, benign positional vertigo and vagotonia.  The 
Veteran has not disagreed with this decision; those issues 
are therefore not in appellate status. 


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability 
is currently manifested by pain and limitation of motion.

2.  The evidence does not show that the Veteran's service-
connected cervical spine disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence of record does not 
indicate that a disability manifested by an allergy to 
penicillin currently exists.

4.  The competent medical evidence of record does not 
indicate that a disability manifested by an allergy to 
Streptomycin currently exists.

5.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected disabilities and his currently diagnosed 
hiatal hernia and hypertension.

6.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
service-connected cervical spine disability and his currently 
diagnosed left ulnar neuropathy.

7.  In an unappealed July 2006 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
PTSD.

8.  The evidence associated with the claims folder subsequent 
to the July 2006 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected cervical spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  An allergy to penicillin was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  An allergy to Streptomycin was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  A hiatal hernia and hypertension are not proximately due 
to nor is it the result of the Veteran's service-connected 
disabilities.  38 C.F.R. § 3.310 (2008).

6.  Left ulnar neuropathy is not proximately due to nor is it 
the result of the Veteran's service-connected cervical spine 
disability.  38 C.F.R. § 3.310 (2008).

7.  The July 2006 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

8.  Since the July 2006 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected cervical 
spine arthritis warrants a higher disability rating than the 
currently-assigned 30 percent.  He also seeks service 
connection for allergies to penicillin and Streptomycin on a 
direct basis and entitlement to service connection for a 
hiatal hernia, hypertension and left ulnar neuropathy on a 
secondary basis.  In addition, he seeks to reopen the 
previously-denied claim of entitlement to service connection 
for PTSD.

The final issue on appeal, entitlement to service connection 
for a right elbow disability, is being remanded for 
additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Initial matter

The Veteran has submitted three books as a "testimonial to 
the greed[,] graft and corruption that permeate the military 
and all other government operations."  See the Veteran's 
undated statement, received at the Board on January 14, 2009.  
These books have no bearing whatsoever as to the outcome of 
his claims.  

The Veteran has also presented numerous allegations of fraud 
on the part of VA, noting that "the government is the 
epitome of organized crime" and including an allegation that 
VA intentionally withheld his medical records.  See, e.g., 
the Veteran's June 1998 substantive appeal, page 6.  

It is presumed that government officials "have properly 
discharged their official duties."  See United States v. 
Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 
(1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992), the United States Court of Appeals for Veterans 
Claims (the Court) found that the presumption of regularity 
applied to VA.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  

The vague allegations by the Veteran [who incidentally has 
been in receipt of a total rating since 1996] are accordingly 
without merit.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
in cervical spine, allergy, hernia, hypertension and left 
ulnar neuropathy claims in March 2001.  
In essence, the Board instructed the agency of original 
jurisdiction (AOJ) to provide notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and obtain VA 
examinations and nexus opinions for the allergy, 
hypertension, hiatal hernia and left ulnar neuropathy claims.  
The AOJ was then to readjudicate the claims.  

Numerous VCAA letters have been provided to the Veteran; this 
will be discussed immediately  below.  VA fee-basis 
examinations and nexus opinions were provided in January 
2003.  The RO subsequently readjudicated the claims in the 
June 2008 SSOC.  Thus, all of the Board's remand instructions 
have now been complied with as to the cervical spine, 
allergy, hernia, hypertension and left ulnar neuropathy 
claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a Veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to all 
issues on appeal; the standard of review and duty to assist 
do not apply to the PTSD claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters dated April 
18, 2001; June 9, 2003; February 16, 2005; March 21, 2006; 
and March 12, 2007, which advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letters that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  The Veteran was 
specifically advised in the April 2001 letter that records 
from the VA Medical Center (VAMC) in Los Angeles and the 
Sepulveda Vet Center had been requested on his behalf.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
that the he identified.  Included with the letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and those letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The April 2001 letter specifically advised the Veteran that 
in order to be assigned an increased disability rating the 
evidence must show "that the condition has increased in 
severity and now meets or more nearly approximates the 
criteria required for the next higher evaluation."  See the 
April 18, 2001 letter at page 2; see also the June 9, 2003 
letter at page 5.  The June 2003 letter informed the Veteran 
that in order to establish direct service connection the 
evidence must demonstrate "a relationship between your 
disability and an injury, disease, or event in military 
service."  See the June 9, 2003 letter at page 5; see also 
the February 16, 2005 letter at page 7 and the March 21, 2006 
letter at page 5.  The February 2005 letter also informed the 
Veteran that in order to establish secondary service 
connection, the evidence must demonstrate "your service-
connected disability either caused or aggravated your 
additional disability."  See the February 16, 2005 letter at 
page 6.

With respect to notice to the Veteran regarding new and 
material evidence, the Veteran was informed via a November 7, 
2007 letter that "you were previously denied service 
connection for post traumatic stress disorder.  You were 
notified of that decision in letters to you dated, December 
23, 1999, September 25, 2003 and July 24, 2006.  The appeal 
period for that decision has expired and the decision is now 
final."  The letter notified the Veteran that evidence 
sufficient to reopen the Veteran's previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
November 2007 letter informed the Veteran as to the reason 
his claim was previously denied: "We need specific details 
of the stressful incident(s) in service that resulted in post 
traumatic stress disorder."  As such, the Veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the March 2006 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims in compliance with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b).  See the March 21, 2006 letter at page 2; 
see also the March 12, 2007 letter at page 3.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the June 2003 
letter as detailed above.  The Veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated March 20, 2006 as well as 
the above-referenced March 2006 and March 2007 letters. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 5290 for the service-connected cervical spine 
disability in a letter from the RO dated May 23, 2008.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the April 2001, 
June 2003, February 2005, March 2006, March 2007, November 
2007 and May 2008 VCAA letters and his claims were 
readjudicated in the June 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the Veteran in proceeding to consider his 
claims on the merits.  The Veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's service medical treatment records, reports of 
VA and private outpatient treatment, as well as the report of 
VA fee-basis examinations of the Veteran in January 2003.

The Veteran authorized the release of records for Riverside 
Hospital, Northridge Hospital and Santa Barbara Cottage 
Hospital.  However, these facilities indicated that they had 
no information pertaining to the Veteran for the dates 
provided by the Veteran.  The Court has held that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  The Veteran has been accorded the opportunity to 
provide such records himself, and he has not done so.  
Therefore, VA has no further duty to him with respect to 
obtaining these records.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision on six of 
the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected cervical spine arthritis, currently 30 
percent disabling.

Relevant Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
Veteran has been provided with the new regulatory criteria in 
the November 2003 SSOC.  Therefore, there is no prejudice to 
the Veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change.  However, the former rating 
criteria may be applied prospectively, beyond the effective 
date of the new regulation.  See VAOPGCPREC 3-2000.

Diagnostic Code 5003, which was not affected by the change in 
rating criteria, specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
compensable limitation of motion, a 10 percent rating may be 
assigned for arthritis with X-ray evidence of involvement of 
a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

[For the purposes of rating disability from arthritis, VA 
regulations consider the cervical vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2008).]

(i.)  The former schedular criteria

Under Diagnostic Code 5290 [spine, limitation of motion of, 
cervical], effective prior to September 26, 2003, a 20 
percent rating was warranted for moderate limitation of 
motion of the cervical spine, and a 30 percent rating was 
warranted for severe limitation of motion of the cervical 
spine.  Thirty percent is the maximum disability rating 
available under Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees of less; or, favorable ankylosis of 
the entire cervical spine. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).

Analysis

Assignment of a diagnostic code

The Veteran's service-connected cervical spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine, and it was formerly rated under 
Diagnostic Codes 5003-5290 [arthritis, degenerative - spine, 
limitation of motion of, cervical].  See 38 C.F.R. § 4.27 
(2008) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen]. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

After a review of the evidence pertaining to the Veteran's 
service-connected cervical spine disability, the Board 
believes that rating the Veteran under former Diagnostic Code 
5290 [limitation of motion of cervical spine] is appropriate 
in the instant case, as the VA examination reports of record 
demonstrate the Veteran's cervical spine symptomatology 
consists mainly of limitation of motion of the cervical 
spine.  

Despite arguments of the Veteran's representative to the 
contrary, the evidence of record does not indicate that 
employment of former Diagnostic Code 5293 [intervertebral 
disc syndrome] is appropriate.  See a February 6, 2001 
Appellant's Brief.  The January 2003 VA fee-basis examiner in 
specifically opined "I did not note from the examination any 
neurologic abnormalities from the objective standpoint."  
Moreover, as detailed further below, the January 2003 VA fee-
basis examiner determined that left ulnar neuropathy is 
unrelated to the service-connected cervical spine disorder.  
Intervertebral disc syndrome has not been diagnosed.  

The medical evidence of record thus makes it clear that 
neurological symptomatology associated with the cervical 
spine disorder is not objectively demonstrated.  Therefore, 
the Board finds that a rating under former Diagnostic Code 
5293 [intervertebral disc syndrome] is not warranted.  

(ii.)  The current schedular criteria    

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).  As explained 
above, the Veteran's service-connected cervical spine 
disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the Veteran's service-connected cervical spine 
disability will be rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  



Schedular rating

(i.)  The former schedular criteria

The Veteran is in receipt for the maximum rating for 
limitation of motion of the cervical spine under the 
applicable diagnostic code, Diagnostic Code 5290.  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
unfavorable ankylosis of the entire cervical spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  
During the January 2003 VA fee-basis examination, the Veteran 
was able achieve 30 degrees of cervical spine flexion, 0 
degrees of extension, 20 degrees of lateral flexion 
bilaterally and 25 degrees of rotation bilaterally.  There is 
no evidence to the contrary.  It is thus manifest that the 
Veteran's cervical spine is not immobile.

Accordingly, the Veteran's service-connected cervical spine 
disability does not warrant a 40 or 100 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine.

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to a disability rating 
in excess of 30 percent under the current schedular criteria.

DeLuca considerations

The Board has discussed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the law and regulations section, above. 

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Since the Veteran is receiving the maximum rating allowable 
under the applicable diagnostic codes for his cervical spine 
disability (absent ankylosis), the aforementioned provisions 
of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The Veteran's representative has 
argued for assignment of an extraschedular rating and this 
matter was considered by the RO in the August 2003 SSOC, 
accordingly, the Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the Veteran's 
contention that his symptoms of pain and discomfort 
constitutes an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
Veteran's cervical spine disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to the service-connected cervical spine disability.  The 
Veteran indicated during the January 2003 VA fee-basis 
examination that he was employed as an electronics technician 
from 1960 until approximately 1996.  As was alluded to above, 
he has been in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) since September 30, 1996.  The Board 
notes the assignment of TDIU is in relation to numerous 
service-connected disabilities, including bilateral knee and 
left ankle disabilities and a lumbar spine disability 
evaluated at 40 percent disabling.  

While employment may be made more difficult by the Veteran's 
cervical spine disability, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the Veteran outside of 
the norm.  Indeed, any occupational impairment is 
specifically contemplated in the 30 percent rating which is 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the cervical 
spine.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected cervical spine disability.  
Despite arguments by the Veteran and his representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for an allergy to 
penicillin.

3.  Entitlement to service connection for an allergy to 
Streptomycin.

For the sake of economy, these two issues will be discussed 
together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).


Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The Veteran contends that he developed allergies to 
penicillin and Streptomycin as a result of his 
hospitalization for knee surgery in service.  

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
any disabilities manifested by the claimed allergies to 
penicillin or Streptomycin are currently present.  

In the March 2001 remand, the Board specifically sought a 
medical opinion as to whether the Veteran's documented 
allergies to penicillin and Streptomycin constituted actual 
disabilities.  The January 2003 VA fee-basis examiner 
responded in the negative:

It is of no significance other than to note in 
history and this is not an actual diagnosis but 
rather an item of history to note in a person's 
medical records with respect to Veteran's being 
prescribed this medication.

There is no competent medical evidence to the contrary.  The 
Veteran appears to have attempted to procure an opinion in 
his favor in June 2002.  However, the physician consulted, 
S.M.K., indicated that "I don't think the allergic reaction 
caused a dormant problem to surface . . . [However] I suppose 
they could cause some other problems-inflammatory diseases or 
autoimmune diseases."  
This opinion does not in fact indicate that any allergy-
relate disabilities exist. 
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim].  This opinion is accorded no 
weight of probative value.

To the extent that the Veteran himself contends that he has 
disabilities manifested by allergies to penicillin and 
Streptomycin, it is now well-established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Accordingly, the Veteran's own statements as to the 
existence of disabilities manifested by allergies to 
penicillin and Streptomycin are not competent medical 
evidence and do not serve to establish the existence of any 
such disability.

In the absence of any currently diagnosed disabilities 
manifested by claimed allergies to penicillin and 
Streptomycin, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claims fail on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
allergies to Streptomycin and penicillin.  Therefore, 
contrary to the assertions of the Veteran and his 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.


4.  Entitlement to service connection for a hiatal hernia and 
hypertension, claimed as secondary to service-connected 
disabilities.

5.  Entitlement to service connection for left ulnar 
neuropathy, claimed as secondary to service-connected 
cervical spine arthritis.

These issues, which involve secondary service connection, 
will be addressed together.

Relevant law and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability involving the bilateral 
arms, bilateral shoulders; (2) a service-connected 
disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

Analysis

The Veteran generally contends his hiatal hernia and 
hypertension developed as a result of physical and emotional 
stress caused by his various service-connected disabilities, 
particularly arthritis.  He contends that left ulnar 
neuropathy was caused by his service-connected cervical spine 
disorder.  He does not seek service connection on a direct 
basis.    

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

With respect to Wallin element (1), current disability, the 
Veteran has been diagnosed with a hiatal hernia, hypertension 
and left ulnar neuropathy.  Wallin element (1) is accordingly 
satisfied for all claims.  With respect to Wallin element 
(2), service-connected disability, the Veteran is service-
connected for arthritis of the lumbar spine, cervical spine, 
left knee, dorsal spine and right knee; major depressive 
disorder; chronic vasomotor rhinitis; paroxysmal tachycardia; 
left ankle sprain; bilateral tinnitus; post operative 
residuals, left varicocele; and bilateral hearing loss.  
Wallin element (2) is accordingly satisfied.

With respect to critical Wallin element (3), nexus, there is 
no competent medical evidence which supports a conclusion 
that a nexus exists between the currently diagnosed hiatal 
hernia, hypertension and left ulnar neuropathy and the 
Veteran's service-connected disabilities.  Rather, there is 
competent medical evidence to the contrary.  

With regards to the Veteran's hiatal hernia and hypertension, 
the January 2003 VA fee-basis examiner opined: "The etiology 
of this Veteran's hiatal hernia is structural and anatomical 
abnormality of the diaphragm . . . As to the etiology of the 
hypertension, it is considered idiopathic.  There is no 
sufficient evidence to support that this veteran's mild 
hypertension is related at all to his arthritis, allergy, 
depression, GI problems and other related service-connected 
conditions.  The service-connected disabilities have no 
pathophysiologic connection with either hypertension or 
hiatal hernia . . . . none of these could 
pathophysiologically cause hypertension or hiatal hernia."

The Veteran indicates that an October 1992 opinion of R.N.S., 
M.D., indicating his hiatal hernia "probably developed from 
vomiting" is in his favor.  See the September 1997 notice of 
disagreement, page 5.  That opinion is vague, does not relate 
the hiatal hernia to any service-connected disability and 
thus does not support his claim.

The Veteran also notes that he has been told by Dr. P. and 
others that "chronic pain can cause hypertension."  See the 
September 1997 notice of disagreement, page 5.  The Board 
emphasizes the Veteran's report of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

With regards to the Veteran's left ulnar neuropathy, the 
January 2003 VA fee-basis examiner opined: "[I]t is less 
likely than not that the patient's left upper extremity 
paresthesia is related to his cervical spine disability.  In 
this regard, I would note that although the patient states 
that he has had symptoms of paresthesias in the left arm 
going back to 1954, there are multiple references in the 
submitted medical material which note that the patient has a 
normal sensory examination."  

There is no competent medical evidence to the contrary.  
 
To the extent that the Veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected disabilities and the hiatal hernia, 
hypertension and left ulnar neuropathy, their lay opinions 
are entitled to no weight of probative value.  Any such 
statements offered in support of the Veteran's claims do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Cromley, supra.

The Board additionally notes that the treatise evidence which 
has been submitted by the Veteran is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the Veteran's claims.  See Beausoleil, supra; see 
also Libertine, supra.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed hiatal hernia, hypertension and left ulnar 
neuropathy disabilities are not related to his service-
connected disabilities.  Accordingly, Wallin element (3), 
medical nexus, has not been satisfied, and the claims fail on 
that basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
hiatal hernia, hypertension and left ulnar neuropathy on a 
secondary basis.  Therefore, contrary to the assertions of 
the Veteran and his representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefits sought on appeal are 
accordingly denied.

6.  Whether new and material evidence has been submitted to 
reopen the previously-denied claim of entitlement to service 
connection for PTSD.

Relevant law and regulations

Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran's prior claim of entitlement to service 
connection for PTSD was denied in July 2006, in essence 
because the record at that time did not include evidence of a 
current disability, an in-service stressor, or a link between 
the two [i.e., all three elements of 38 C.F.R. § 3.304(f)].  
The July 2006 RO decision was not appealed and therefore is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).  As explained above, the Veteran's 
claim for service connection for PTSD may only be reopened if 
he submits new and material evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

After a review of the additionally submitted evidence, the 
Board finds that it does not raise a reasonable possibility 
of substantiating the PTSD claim.

With respect to the first element, a current diagnosis of 
PTSD, the VA medical records dated after July 2006 document 
ongoing medical treatment for depression; there is no 
diagnosis of PTSD.  Thus, there has been added to the record 
no new evidence as to the first requirement of 38 C.F.R. §§ 
3.304(f), a diagnosis of PTSD, and the claim may not be 
reopened on that basis alone.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) [there must be new and material evidence as 
to each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim].

In addition, the RO denied the claim because there was no 
medical evidence of a link between current PTSD symptoms and 
an in-service stressor.  There has been no additionally 
submitted evidence to establish a nexus between a claimed in-
service stressor and the claimed PTSD.  

The Veteran's own statements are essentially reiterative of 
his previously-expressed contentions to the effect that he 
has PTSD which is related to his experiences in military 
service.  Such contentions are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically 
stated that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The claim may not be reopened on that basis as well.

With respect to the third element, stressors, the Veteran's 
recently submitted a stressor statement concerning how he was 
among a number of men injured in a November 1955 ship 
accident.  This statement is, arguably, new evidence.  
However, even if this incident were capable of corroboration, 
the claim to reopen fails because of a lack of new and 
material evidence as to the other two elements.  See Evans, 
supra.

In short, there has not been received new and material 
evidence as to all three PTSD elements, all of which were 
lacking at the time of the initial unappealed decision in 
July 2006.  For the reasons stated above, the Veteran's claim 
may not be reopened.  The benefit sought on appeal remains 
denied.


ORDER

Entitlement to an increased rating for the cervical spine 
disability is denied.

Entitlement to service connection for an allergy to 
penicillin is denied.
 
Entitlement to service connection for an allergy to 
Streptomycin is denied.

Entitlement to service connection for hiatal hernia and 
hypertension as secondary to service-connected disabilities 
is denied.

Entitlement to service connection for left ulnar neuropathy 
as secondary to service-connected cervical spine disability 
is denied.
The request to reopen the previously-denied claim of 
entitlement to service connection for PTSD is denied.




REMAND

7.  Entitlement to service connection for a right elbow 
disability, claimed as secondary to service-connected 
degenerative arthritis of the left knee.

The RO adjudicated this matter in its November 2007 rating 
decision on a direct basis.  However, the Veteran now 
contends that his right elbow disability is secondary to 
falls occurring as a result of his service-connected left 
knee disability.  See the Veteran's February 2008 notice of 
disagreement.  [The Veteran is also service-connected for 
other disabilities; however, his contentions with respect to 
this issue concern only the service-connected left knee 
disability.]

In this case, the medical evidence indicates that the Veteran 
was diagnosed with tendonitis in the right elbow in August 
1999.  Additionally, an April 2003 VA outpatient record 
indicates the Veteran "fell onto R[ight] arm in Nov[ember] 
while climbing down stairs and L[eft] knee gave out.  . . . 
Has [history] of R[ight] elbow pain for 30 y[ea]rs 
assoc[iated] with frequent falls onto arm."  He was 
diagnosed with right lateral epicondylitis at the time and 
received occupational therapy for such.  

This issue presents a medical question which cannot be 
answered by the Board.  These questions concern whether the 
Veteran's right elbow disability is post-traumatic in nature, 
i.e. consistent with a reported history of falling.  This 
question must be addressed by an appropriately qualified 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  A 
medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].



Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a 
physician to review the 
Veteran's VA claims folder and 
provide an opinion, with 
supporting rationale, as to 
whether the Veteran's currently 
diagnosed right elbow 
disability is post-traumatic in 
nature (i.e., consistent with a 
reported history of falling).  
If the reviewing physician 
finds that physical examination 
of the Veteran and/or 
diagnostic testing is 
necessary, such should be 
accomplished.  A report should 
be prepared and associated with 
the Veteran's VA claims folder.

2.  After undertaking any 
additional development deemed 
by it to be appropriate, VBA 
should readjudicate the 
Veteran's claim of entitlement 
to service connection for a 
right elbow disability, 
secondary to his service-
connected left knee disability.  
If the benefit sought on appeal 
remains denied, the Veteran and 
his representative should be 
provided a SSOC and given an 
appropriate opportunity to 
respond.  Thereafter, the case 
should be returned to the Board 
for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
Barry F. Bohan  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


